UNAUDITED PRO FORMA CONDENSEDFINANCIAL INFORMATION INTRODUCTORY NOTE On April 17, 2015, Radio One, Inc. completed the purchase of the membership interests of an affiliate of Comcast Corporation ("Comcast") in TV One. Upon completion of the Comcast Buyout, we owned approximately 99.6% percent of the membership interests of TV One giving effect to certain membership interests held by employees and subject to our CEO’s TV One Award. The purchase price for the Comcast interest was based upon a $550.0 million enterprise valuation, subject to adjustment as provided in the Purchase Agreement. As Comcast’s interest in TV One was approximately 47.5%, the effective purchase price was approximately $227.0 million. Completion of the Comcast Buyout is subject to customary closing conditions. Pursuant to the Purchase Agreement, Comcast received a Note in the aggregate principal amount of approximately $11.9 million as partial consideration for the acquisition of its membership interests in the Comcast Buyout. On February 25, 2011, TV One completed a privately placed debt offering of $119 million (the “Redemption Financing”). The Redemption Financing is structured as senior secured notes bearing a 10% coupon and due in 2016. Subsequently, on February 28, 2011, TV One utilized $82.4 million of the Redemption Financing to repurchase 15.4% of its outstanding membership interests from certain of its financial investors and 2.0% of its outstanding membership interests held by TV One management (representing approximately 50% of interests held by management). Beginning on April 14, 2011, the Company began to account for TV One on a consolidated basis after having executed an amendment to the TV One operating agreement with the remaining members of TV One concerning certain governance issues. The Company’spurchase price allocation consisted of approximately $61.2 million to current assets, $39.0 million to launch assets, $2.4 million to fixed assets, $204.1 million to indefinite-lived intangibles (goodwill and TV One brand), $287.3 million to definite-lived intangibles (content assets, acquired advertising contracts, advertiser relationships, affiliation agreements, etc.), $225.7 million to liabilities (including the $119.0 million in debt discussed above) and $203.0 million in noncontrolling interests. In accordance with accounting standards applicable to business combinations, the Company recorded the assets and liabilities of TV One at fair value as of April 14, 2011. Finally, on April 25, 2011, TV One utilized the balance of the Redemption Financing to repurchase 12.4% of its outstanding membership interests from DIRECTV. These redemptions by TV One increased Radio One’s ownership interest in TV One from 36.8% to approximately 50.9% as of April 25, 2011. Subsequent to April 2011, our ownership in TV One increased to approximately 52.1% after a redemption of certain management interests. The unaudited pro formacondensed balance sheet ofRadio One, Inc.gives effect to the transaction as if it occurred onDecember31, 2014. The unaudited pro formacondensedstatement ofoperations for theyear ended December31, 2014 give effect to the transaction as if it had occurred on January1, 2014. Thepro formapurchase adjustments are based on available information and certain assumptions made by Radio One, Inc.’s management and may be revised as additional information becomes available. The unaudited pro formacondensedfinancial information is not intended to represent what Radio One, Inc.’s financial position was or results of operations would have been if thepurchase had occurred on those dates or to project Radio One, Inc.’s financial position or results of operations for any future period.The unaudited pro forma condensedfinancial results may not be comparable to, or indicative of, future performance. The pro forma adjustments are based upon information and assumptions available at the time of the filing of this Form8-K/A. The unaudited pro forma statements do not reflect synergies, if any, expected from the combination of the two entities. The unaudited pro formacondensedfinancial statements and the accompanying notes thereto should be read in conjunction with and are qualified by the historical financial statements and notes thereto ofRadio One, Inc. Radio One, Inc’s historical financial statementsare included in Radio One, Inc.’s Annual Report on Form10-K for the year ended December31, 2014 There can be no assurance that Radio One, Inc. will be successful in its efforts to integrate the operations of the companies. Radio One, Inc. Unaudited Pro FormaCondensed Consolidated Balance Sheet December 31, 2014 (dollars in thousands) Current Assets: Historical Radio One Pro Forma Adjustments Pro Forma Cash and cash equivalents $ $ ) (a) $ Short-term investments Trade accounts receivable, net of allowance for doubtful accounts Prepaid expenses Current portion of content assets Other current assets Total current assets ) Property and equipment, net Content assets, net Launch assets,net Goodwill Radio broadcasting licenses Other intangible assets, net (b) Other assets Total assets $ $ ) $ Liabilities, redeemable noncontrolling interests and equity Current Liabilities: Accounts payable $ $ $ Accrued interest Accrued compensation and related benefits Current portion of content payable Other current liabilities Current portion of long-term debt ) Total current liabilities ) Long-term debt, net of current portion and original issue discount (c)(d)(e) Content payables, net of current portion Other long-term liabilities Deferred tax liabilities, net Total liabilities $ $ $ Redeemable Noncontrolling interest Stockholders’ Equity: Convertible Preferred stock $
